Citation Nr: 1818845	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder pursuant to 38 U.S.C.A. § 1151. 

2.  Entitlement to service connection for lower back disorder as secondary to a left knee disorder.

3.  Entitlement to service connection for torn labrum, left hip (left hip disorder) as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  In June 2008, the RO denied to service connection for left knee disorder pursuant to 38 U.S.C.A. § 1151.  The Veteran did not appeal the decision. 

2.  Evidence submitted since the June 2008 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for to service connection for left knee disorder pursuant to 38 U.S.C.A. § 1151, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's left hip disability first developed more than a year after discharge from service, is not related to service, and is not caused or aggravated by a service-connected disability.

4.  The Veteran's low back disability first developed more than a year after discharge from service, is not related to service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's June 2008 rating decision which denied service connection for left knee disorder pursuant to 38 U.S.C.A. § 1151 is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen a claim for entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder; therefore, the claim is not reopened.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

3.  A left hip disability was not incurred in or aggravated by service, may not be presumed to have been incurred during service, and a left hip disability is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  A lower back disability was not incurred in or aggravated by service, may not be presumed to have been incurred during service, and a lower back disability is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran has not been afforded a VA opinion in connection with the petition to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder or his secondary claims of service connection for lower back and left hip disorders.  VA's duty to provide a claimant an examination or opinion does not extend to claims to reopen a finally adjudicated claim unless new and material evidence has been presented or secured.  38 C.F.R. § 3.159 (c) (4) (iii); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  In this decision, the Board finds that new and material evidence has not been received to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder.  The Veteran has specifically argued his lower back and hip claims are secondary to his left knee disorders, and service connection for a left knee disorder has not been reopened.  Although the Board also denies these service connection claims on a direct basis, as such was denied by the RO; again, neither the Veteran or the evidence raises any specific contentions as to direct service connection (as clarified during the hearing), and therefore, the Board finds that there is not a duty to obtain a VA examination as to any issue in appellate status.  Therefore, a remand for VA examinations are not required.  See Id. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Claim to Reopen

	A.  Rules and Regulations

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  An exception to this rule is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Generally, compensation is available under the provisions of 38 U.S.C. § 1151 where a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA.  In such cases, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).  The law requires not only that the VA treatment in question resulted in additional disability or death, but also that the proximate cause of the additional disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.

      B.  Analysis

The Veteran submitted an original claim for entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder in December 2007.  Evidence submitted in support of the claim included VA treatment records and an April 2007 operative report from Elmendorf Air Force Base.  In the June 2008 rating decision, the RO denied the Veteran's claim, explaining that the left knee disorder the evidence failed to establish that VA medical or educational services were the proximate cause of additional disability.  The RO notified the Veteran of the decision in a letter dated in June 2008. 

The Veteran did not submit a timely notice of disagreement as to the issue, and new and material evidence was not received within the one-year period following notice of the decision.  As such, the Veteran did not timely appeal the December 2007 rating decision's denial of entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder.  See 38 C.F.R. § 3.156 (b), 20.201, 20.302.  The December 2007 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Evidence received since the final June 2008 RO decision that is relevant to the claim for entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder includes VA treatment records, statements by the Veteran, and testimony at the September 2015 Board hearing.
	
Upon careful review of the evidence of record, the Board finds that new and material evidence has not been received to reopen the previously denied claim of entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder.

For evidence to be new and material for a 38 U.S.C. § 1151 claim, it would have to tend to show that the Veteran's current a left knee disorder was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating his left knee in April 2007, or that the current disability was due to an event not reasonably foreseeable.

The Veteran's statements in the Statement in Support of Claim received in May 2014 and during the September 2015 Board hearing are not "new" as they are cumulative and redundant of his prior assertions that were considered in the RO's previous final decision.

The Board finds that the remaining evidence received since the December 2007 RO decision, including the Veteran's VA treatment records do discuss the current nature of his left knee disorder.  However, they do not suggest that the Veteran may have experienced additional disability as a result of VA care or that such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in treating his left knee disorder in April 2007, or that any current disability was due to an event not reasonably foreseeable.  Therefore, the VA medical records are new in that they were not considered by VA in the prior final decision.  However, they are not material because when considered either alone or in conjunction with previous evidence of record, they do not relate to an unestablished fact necessary to substantiate the claim.

As such, new and material evidence to reopen the finally disallowed claim of entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder has not been submitted, the benefit of the doubt doctrine is not for application, and the claim for entitlement to compensation under 38 U.S.C. § 1151 for a left knee disorder is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017)

III.  Service Connection Claims

The Veteran seeks service connection for a left hip and low back disorder.  At his September 2015 Travel Board hearing the Veteran asserted these disorders are secondary to his left knee disorder.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts that he is entitled to service connection for his left hip and low back disorders because they were caused by his left knee disorder.

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

The record indicates that a diagnosis of rule our degenerative joint disease of the left hip and lower back was first indicated in an August 2007 VA progress note.  The first objective evidence of degenerative joint disease of the spine was June 2014, more than 29 years after discharge from service.  

There were no complaints regarding the left hip or lower back during service or for many years after discharge from service, and arthritis of the left hip and lower back were not shown until many years after discharge from service.  The evidence does not show, and the Veteran does not claim, that the Veteran's left hip or lower back disorder began during service, within a year of discharge from service, or is otherwise directly related to service.  Accordingly, service connection for a left hip and lower back disorder on a direct or a presumptive basis is not warranted.

The Board has considered the Veteran's assertions that his left hip and lower back disorders are caused by his left knee disorder.  However, service connection is not in effect for the Veteran's left knee disorder.  Secondary service connection may only be granted when a disability is caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.  The Veteran's only service-connected disabilities are tinnitus and hearing loss and the Veteran has not claimed, and the record does not indicate, that his left hip disability is caused or aggravated by these disabilities.  Accordingly, service connection for a left hip and lower back disorders are not warranted on a secondary basis.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and service connection for left hip and lower back disorders is not warranted on any basis.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





							(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for left knee disorder pursuant to 38 U.S.C.A. § 1151; the appeal is denied. 

Entitlement to service connection for lower back disorder as secondary to a left knee disorder is denied.

Entitlement to service connection for a left hip disorder as secondary to a left knee disorder is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


